DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed August 31, 2021.  Claims 13-15, 18, 19 and 21-30 are currently pending.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	The application has been amended as follows: 
Please Amend the Title: PHOTOELECTRIC DETECTION CIRCUIT COMPRISING A FIRST PHOTOELECTRIC SENSING ELEMENT FOR OPTICAL SIGNAL DETECTION AND A SECOND PHOTOSENSING ELEMENT WITH A LIGHT SHIELD 

Allowable Subject Matter
4.	Claims 13-15, 18, 19 and 21-30 are allowed.

In regards to claim 13, the prior art of record individually or in combination fails to teach a photoelectric detection circuit as claimed, comprising a first sub-circuit and a second sub-circuit, wherein the first sub-circuit comprises a first photoelectric sensing element, and the second sub-circuit comprises a second photoelectric sensing element; an electrical characteristic of the first photoelectric sensing element is substantially identical to an electrical characteristic of the second photoelectric sensing element, more specifically in combination with and the second photoelectric sensing element is shielded to prevent light from being incident on the second photoelectric sensing element; and the second photoelectric sensing element is shielded by the first photoelectric sensing element to prevent the light from being incident on the second photoelectric sensing element.
Claims 15 and 21-30 are allowed because of their dependency on claim 13.
In regards to claim 14, the prior art of record individually or in combination fails to teach a photoelectric detection circuit as claimed, comprising a first sub-circuit and a second sub-circuit, wherein the first sub-circuit comprises a first photoelectric sensing element, and the second sub-circuit comprises a second photoelectric sensing element; an electrical characteristic of the first photoelectric sensing element is substantially identical to an electrical characteristic of the second photoelectric sensing element, more specifically in combination with and the second photoelectric sensing element is shielded to prevent light from being incident on the second photoelectric sensing element; the photoelectric detection circuit further comprises a shading element; wherein the first sub-circuit is stacked with the second sub-circuit, and the first sub-circuit is above the second sub-circuit; and the shading element is located between the first sub-circuit and the second sub-circuit, and covers the second photoelectric sensing element so that the light incident on the second photoelectric sensing element is shielded.
In regards to claim 18, the prior art of record individually or in combination fails to teach a photoelectric detector as claimed comprising at least one photoelectric detection circuit, wherein the photoelectric detection circuit comprises a first sub-circuit and a second sub-circuit; the first sub-circuit comprises a first photoelectric sensing element, and the second sub-circuit comprises a second photoelectric sensing element: an electrical characteristic of the first photoelectric sensing element is substantially identical to an electrical characteristic of the second photoelectric sensing element, more specifically in combination with and the second photoelectric sensing element is shielded to prevent light from being incident on the second photoelectric sensing element; and the first sub-circuit is stacked with the second sub-circuit, and the first sub-circuit is above the second sub-circuit, and so that the light incident on the second photoelectric sensing element is shielded by the first sub-circuit.
Claim 19 is allowed because of its dependency on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
6.	Applicant’s arguments, see arguments and amendments, filed August 31, 2021, with respect to claims 13, 14 and 18 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JENNIFER D BENNETT/Examiner, Art Unit 2878